DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 10/22/20 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 10/22/20 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
4.        Claims 1-3, 5 are allowable. The restriction requirement to the claims 6-13 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-13 are directed to a non-elected invention/species, are rejoined because claims 6-13 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.        Claims 1-3, 5-13 are allowed.

Examiner’s Amendment
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas J. Bucklin on 01/11/21.
           The application has been amended as follows: 
          (i)        In claim 1, please change the recitation “ether-based compounds” in line 5 to the recitation “ether compounds”
         (ii)        In claims 5, 10, please change the recitation “amine compound” to the recitation “amine compounds”
       (iii)       Please replace claim 6, with the recitation “A preparation method of the wear-resistant drilling fluid lubricant of claim 1, the method comprising the following steps:
                    (1)    mixing the vegetable oil and the amine compounds to carry out an 
                            amidation reaction; and

                           nanometer calcium borate and the ether compounds to perform 
                          substitution reaction to prepare the wear-resistant drilling fluid lubricant.
        (iv)       In claim 10, please change the recitation “at least one of the group” in lines 2, 4, 7 to the recitation “at least one selected from the group”
        (v)       In claim 10, please change the recitation “ether compound” to the recitation “ether compounds”

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Yong (CN 106398821), Erdemir (US 2006/0122072) and Hao (Hao, L et al, Preparation and tri biological properties of a kind of lubricant containing calcium borate nanoparticles as additives, Industrial Lubrication and Tribology, 2012, 64, 16-22). The amended features of claim 1 require 52-58 parts by mass vegetable oil, 23-28 parts by mass nanometer calcium borate, 6-9 parts by mass of ether compounds, and 11-15 parts by mass of amine compounds, wherein the ether compounds comprise at least one selected from the group consisting of ethylene glycol monobutyl ether, propylene glycol monobutyl ether, polypropylene glycol monobutyl ether, polymethylene oxide and polypropyleneoxide. The closest prior arts do not suggest or disclose the amended features of the claim 1 composition.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768